DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to the amendment filed 8/4/2022. Claims 12, 14-17, 19-22, 24-27 and 29-38 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 14-17, 19-22, 24-27 and 29-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,414,583 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims of the application and claims 1-18 of the patent lies in the fact that the patent claims include the recitation of more elements and are thus more specific.  Accordingly, the invention of claims 1-18 of the patent is in effect a “species” of the “generic” invention of claims of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by claims 1-18 of the patent, they are not patentably distinct from claims 1-18 of the patent.
Claims 12, 14-17, 19-22, 24-27 and 29-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,168,074 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the application claims and claims 1-18 of the patent lies in the fact that the patent claims include the recitation of more elements and are thus more specific.  Accordingly, the invention of claims 1-18 of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by claims 1-18 of the patent, they are not patentably distinct from claims 1-18 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 12, 14-17, 19-22, 24-27 and 29-38 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jensen et al. (U.S. 2008/0177291 A1).
Concerning claim 12, Jensen et al. disclose an intramedullary implant for insertion into first and second bone parts, the implant comprising: a threaded first end (see Fig. 5, element 142) for anchoring to the first bone part; and a second end (144) extending from the first end for anchoring to the second bone part, the second end comprising: a body portion (169) defining a longitudinal axis (148) thereof; a first arm (see Fig. 7, element 174) and a second arm (see Fig. 7, element 176) projecting from the body portion; a first projection (see Fig. 5 below) and a second projection (see Fig. 5 below) spaced apart from the first projection, the first and the second projections extending from the first arm away from the longitudinal axis; and a third projection (see Fig. 5 below) extending from the second arm in a different direction than the first projection.
[AltContent: textbox (1st Projection )]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Flat Portions )][AltContent: arrow][AltContent: textbox (Opening)][AltContent: textbox (Step )][AltContent: arrow][AltContent: textbox (Plane of Step )][AltContent: arrow][AltContent: arrow][AltContent: textbox (4th Projection )][AltContent: arrow][AltContent: textbox (3rd Projection )][AltContent: textbox (2nd Projection )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    189
    506
    media_image1.png
    Greyscale


Concerning claim 14, wherein the third projection extends in a different direction than the second projection extends from the first arm (see Fig. 5 above).
Concerning claim 15, wherein a fourth projection (see Fig. 5 above) spaced apart from the third projection extends from the second arm.
Concerning claim 16, wherein the first and the second projections extend in a same direction (see Fig. 5 above).
Concerning claim 17, wherein the second end extends from the first end to form a step (see Fig. 5 above) defining a plane (see Fig. 5 above) perpendicular the longitudinal axis.
Concerning claim 19, wherein the first and the second arms define an opening (see Fig. 5 above) therebetween.
Concerning claim 20, wherein the intramedullary implant is made of a polymer (see par. 0055).

Concerning claim 21, wherein the first projection includes a first flat portion, the second projection includes a second flat portion, and the third projection includes a third flat portion, and wherein the first, the second, and the third flat portions are coplanar (see Fig. 5 above).
Concerning claim 22, Prandi et al. disclose an intramedullary implant for insertion into first and second bone parts, the implant comprising: a threaded first end (see Fig. 5, element 142) for anchoring to the first bone part; and a second end (see Fig. 5, element 144) extending from the first end for anchoring to the second bone part, the second end comprising: a body portion (169) defining an opening (see Fig. 5 above) in a median portion thereof; a first plurality of projections extending from a first side of the body portion and extending away from the opening, each one of the first plurality of projections including a respective one of a first set of flat surface portions, the first set of flat surface portions being coplanar; and a second plurality of projections extending from a second side of the body portion opposite the first side and extending away from the opening, each one of the second plurality of projections including a respective one of a second set of flat surface portions, the second set of flat surface portions being coplanar (see Fig. 5 above). 
Concerning claim 24, wherein the projections of the first plurality of projections extend away from the opening in a same direction (see Fig. 5 above).
Concerning claim 25, wherein the projections of the second plurality of projections extend away from the opening in a same direction (see Fig. 5 above).
Concerning claim 26, wherein the body portion includes a pair of arms and the opening is defined by the pair of arms (see Fig. 5 above).
Concerning claim 27, wherein the body portion defines a longitudinal axis (see Fig. 5, element 148), and wherein the second end extends from the first end to form a step defining a plane (see Fig. 5 above) perpendicular to the longitudinal axis.

Concerning claim 29, wherein the intramedullary implant is made of a polymer (see par. 0055).
Concerning claim 30, wherein each of the first and the second sets of flat surface portions are coplanar (see Fig. 5 above).
Concerning claim 31, Jensen et al. disclose an intramedullary implant for insertion into first and second bone parts, the implant comprising: a threaded first end (see Fig. 5, element 142) for anchoring to the first bone part; and a second end (see Fig. 5, element 144) extending from the first end for anchoring to the second bone part, the second end having a body portion (169), a first projection (see Fig. 5 below) extending from a first side of the body portion, and a second projection (see Fig. 5 below) extending from a second side of the body portion opposite the first side, the first and the second projections extending in different directions away from a longitudinal axis (148) defined by the second end, wherein the second end extends from the first end to form a step (see Fig. 5 below) defining a plane perpendicular to the longitudinal axis.


[AltContent: connector][AltContent: connector][AltContent: textbox (Flat Portions )][AltContent: arrow][AltContent: connector][AltContent: textbox (Step )][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st projection )][AltContent: textbox (2nd projection )]
    PNG
    media_image1.png
    189
    506
    media_image1.png
    Greyscale

Concerning claim 32, wherein each of the first and the second projections includes a respective flat portion (see Fig. 5 above), and the respective flat portions are coplanar.

Concerning claim 33, wherein the first and the second projections are in alignment relative to and spaced apart from the longitudinal axis (see Fig. 5 above).
Concerning claim 34, wherein the second end includes separated arms (see Fig. 5, elements 166 and 168) defining an opening, and wherein each of the first and the second projections extends from the separated arms.
Concerning claim 35, further comprising a third projection (see Fig. 5 above – projection next to 1st projection) extending from the first side of the body portion in a direction away from the longitudinal axis, the third projection being spaced from the first projection, wherein the first projection includes first and second opposing surface portions, the second projection includes third and fourth opposing surface portions, and the third projection includes fifth and sixth opposing surface portions, and wherein each of the first, the third, and the fifth opposing surface portions define a first plane and each of the second, the fourth, and the sixth opposing surface portions define a second plane parallel to the first plane (see Fig. 8 - it is noted that the surface portions are the front face (218) and back face (220) of element 144).
Concerning claim 36, wherein the first projection includes first and second opposing surface portions, the second projection includes third and fourth opposing surface portions, and the third projection includes fifth and sixth opposing surface portions, and wherein each of the first, the third, and the fifth opposing surface portions define a first plane and each of the second, the fourth, and the sixth opposing surface portions define a second plane parallel to the first plane (see Fig. 8 - it is noted that the surface portions are the front face (218) and back face (220) of element 144).
Concerning claim 37, wherein the first and the second sets of flat surface portions are coplanar (see Fig. 8).

Concerning claim 38, wherein the first plurality of projections include a third set of flat surface portions (see Fig. 8 – where 218 is opposite 220) opposite respective ones of the first set of flat surface portions, the third set of flat surface portions being coplanar, and wherein the second plurality of projections include a fourth set of flat surface portions opposite respective ones of the second set of flat surface portions, the fourth set of flat surface portions being coplanar, and wherein each of the first, the second, the third, and the fourth sets of flat surface portions lie in parallel planes.

Response to Arguments
Applicant’s arguments filed 08/04/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773